DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks and amendments filed on 12/21/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The Rejection under 35 USC 103 of claims 1-18 has been withdrawn. 

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that; “A plasma processing apparatus comprising: a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically 
-10dB > ISO > -80dB is satisfied wherein ISO equals 20log(13/l2’), l2’ is a current flowing through the second unbalanced terminal, and 13 is a current flowing from the first balanced terminal to ground. Hence, claim 1 and depending claims 2-8, 10-18 are allowed.

Referring to the claim 9,  the closest prior art of record fails to teach or reasonably suggest that, “A plasma processing apparatus comprising:  wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal; and wherein the balun further includes a third coil and a fourth coil both of which are connected between the first balanced terminal and the second balanced terminal, and the third coil and the fourth coil are configured to set, as a midpoint between a voltage of the first balanced terminal and a voltage of the second balanced terminal, a voltage of a connection node of the third coil and the fourth coil.  Hence, claim 9 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1-18 are allowed.

Prior Art:  The closest prior art US 5807470, US5989999, US6252354 etc  fails to teach the range of power -10 dB to -80 dB range. It is not obvious to an ordinary skill to assume the range to balance the current of the transformer in order to control the process as it is purely a typical parameter of a particular equipment and process control parameters and non obvious to ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        01/01/2022